Citation Nr: 0928549	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  03-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for chronic myeloid 
leukemia, to include as due to inservice exposure to 
herbicides and/or ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The evidence of record does not show the Veteran's chronic 
myeloid leukemia to be related to his military service, 
including his claimed inservice exposure to herbicides 
(including Agent Orange) and/or ionizing radiation.


CONCLUSION OF LAW

Chronic myeloid leukemia was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to inservice exposure to 
herbicides and/or ionizing radiation.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

The RO's November 2001, November 2003, February 2004 and 
January 2008 letters advised the Veteran of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

With respect to the Dingess requirements, the RO's January 
2008 letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, service personnel records, as well 
as his identified VA and private medical treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For the reasons 
indicated below, the RO has completed all necessary 
development required for service connection claims based on 
alleged inservice exposure to ionizing radiation.  See 
38 C.F.R. § 3.311.  The Board also finds that a VA 
examination is not required in this matter.  In making this 
determination, the Board notes that the Veteran's service 
treatment records, as well as his post service treatment 
records for over twenty-seven years following his discharge 
from military service, are completely silent as to any 
complaints or diagnosis of chronic myeloid leukemia.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The 
competent evidence of record does not suggest a link between 
the Veteran's chronic myeloid leukemia and his military 
service, and no continuity of symptomatology has been alleged 
or shown.  Thus, a VA medical examination addressing the 
etiology of this condition is not required.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); ____ S. 
Ct. ____, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-
1209).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on each claim.  The Veteran should 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
leukemia, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the Veteran served on active duty in the U.S. 
Navy from March 1969 to February 1973.  His report of 
separation, Form DD 214, noted that he was awarded a Combat 
Action Ribbon, as well as a Meritorious Unit Citation.  It 
also indicated that he had served in the Republic of Vietnam.

A review of the Veteran's service medical records was 
completely silent as to any diagnosis of or treatment for 
chronic myeloid leukemia.

Post service medical evidence first revealed a diagnosis of 
chronic myeloid leukemia in October 2001.  Subsequent 
treatment records reflect ongoing treatment for this 
condition.

In November 2001, the Veteran filed his original claim 
seeking service connection for chronic myeloid leukemia.  He 
attributes this condition to inservice exposure to herbicides 
(including Agent Orange) and/or ionizing radiation.  
Specifically, he claims he was exposed to Agent Orange while 
in Vietnam.  He also contends that 
he was exposed to ionizing radiation due to his proximity to 
nuclear weapons while onboard the USS Hollister.

i. Herbicide Exposure

The governing law provides that a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicidal agent unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  As the Veteran served in 
Vietnam during the above mentioned time period and because 
there is no affirmative evidence establishing that the 
veteran was not exposed to an herbicidal agent, the Veteran 
is presumed to have been exposed to herbicidal agents during 
his active duty service.  Accordingly, certain diseases are 
presumptively service-connected even though there is no 
record of such disease during service.  38 C.F.R. 
§ 3.309(e).  These conditions are: chloracne or other 
acneform diseases consistent with chloracne, Type 2 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).   

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which VA 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41442-41449, 57586-
57589 (1996).

Chronic myeloid leukemia may not be presumptively granted 
service connection.  38 U.S.C.A. § 1116(a); 38 C.F.R. 
§ 3.309(e).  Accordingly, service connection for chronic 
myeloid leukemia, based on inservice herbicide exposure, is 
not warranted on a presumptive basis.  Notwithstanding the 
foregoing, service connection for chronic myeloid leukemia 
may still be established with proof of actual direct 
causation, which will be addressed below.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also 
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

ii. Ionizing Radiation

Service connection for a disability claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed Veteran.  
A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; internment as a prisoner of war 
(or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946; or the Veteran's presence at certain specified 
additional locations.  See 38 C.F.R. § 3.309(d)(3).  

In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  
The presumptively service-connected diseases specific to 
radiation-exposed Veterans are the following: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, and cancer of the 
ovary.  38 C.F.R. § 3.309(d)(2).

After reviewing the evidence of record, the Board finds that 
the Veteran is not shown to be a "radiation-exposed 
veteran" as that term is defined in 38 C.F.R. § 3.309(d)(3).  
As such, service connection is not warranted under this 
presumption.

The second avenue of recovery is found under 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service 
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a Veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the Veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health.  38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  38 
C.F.R. § 3.311(c)(1).

Pursuant to 38 C.F.R. § 3.311(b)(2), radiogenic diseases 
include the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostate cancer, and any other cancer.  38 C.F.R. § 
3.311(b)(2).  A disease is also considered a radiogenic 
disease where competent scientific or medical evidence that 
the claimed condition is a radiogenic disease is received.  
See 38 C.F.R. § 3.311(b)(4).

Chronic myeloid leukemia is a radiogenic disease.  
Nevertheless, while 38 C.F.R. § 3.311(b)(2) provides for 
enhanced development procedures for diseases considered 
"radiogenic" in nature, it does not establish any 
presumption as to a nexus between the disease and service.

Pursuant to 38 C.F.R. § 3.311(a)(2)(iii) and the Board's 
November 2007 remand, in January 2008 the RO requested 
verification of the Veteran's claimed inservice exposure to 
ionizing radiation from the National Personnel Records Center 
(NPRC).  NPRC's response, which included the Veteran's 
service personnel records, did not establish any inservice 
exposure to ionizing radiation.  Specifically, his service 
personnel and service treatment records are completely silent 
as to any activities which involved radiation exposure.  
Moreover, his service personnel records did not include a 
Form DD 1141, which is a Record of Occupational Exposure to 
Ionizing Radiation.  

Absent inservice exposure to ionizing radiation, further 
review under 38 C.F.R. § 3.311 is not required.  Wandel v. 
West, 11 Vet. App. 200 (1998); see also 38 C.F.R. § 
3.311(b)(4) (addresses the need to obtain an opinion from the 
Under Secretary of Benefits only for claims in which the 
claimant cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic disease).

There is no objective evidence of record that the Veteran was 
not exposed to ionizing radiation during service.  Thus, 
service connection for chronic myeloid leukemia, secondary to 
ionizing radiation, is not warranted.

Nevertheless, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a Veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  As such service connection on a 
direct basis will be addressed below.

iii.  Direct Basis

Although a current diagnosis of chronic myeloid leukemia is 
of record, the first post service treatment or diagnosis for 
this condition is not shown until 2001, over twenty-seven 
years after the Veteran's discharge from the service.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Moreover, the 
medical evidence of record does not show that chronic myeloid 
leukemia is related to the Veteran's military service.   

While the Veteran attributes his chronic myeloid leukemia to 
his military service, including his claimed inservice 
exposure to herbicides and ionizing radiation, his 
statements, as a lay person, are not competent to establish 
the etiology of this condition.  38 C.F.R. § 3.303.  
Moreover, there is no continuity of symptomatology shown 
herein relating chronic myeloid leukemia to the Veteran's 
military service.  Specifically, this condition was 
essentially asymptomatic at the time it was originally 
diagnosed.

In the absence of medical evidence that the Veteran's current 
chronic myeloid leukemia is related to his military service, 
the preponderance of the evidence is against the claim for 
service connection.  As such, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic myeloid leukemia, to include 
as due to inservice exposure to herbicides and/or ionizing 
radiation, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


